PER CURIAM.
Colin Kennedy appeals the trial court’s revocation of his probation for failure to complete a mandatory DUI course. At the time of his July 31, 2015 arrest, Kennedy had already paid the $500 enrollment fee for the course, had attended two of the three required classes, and had twenty-seven days remaining to complete the course before the August 27, 2015 deadline. The State properly concedes error. See Bernier v. State, 951 So.2d 21, 22 (Fla. 2d DCA 2007) (holding that the trial court erred by finding a violation of probation when the defendant had time remaining to successfully complete a mandatory course). Accordingly, we reverse and remand with instructions to reinstate Kennedy’s probation for twenty-seven days to complete the DUI course.
REVERSED and REMANDED with Instructions.
LAWSON, C.J., TORPY and WALLIS, JJ., concur.